Dolan, J.
This is a report by a judge of a Probate Court of his action in sustaining demurrers to the petition of W, Alden Parry, and in entering a decree dismissing the petition as to the respondent insurance company. See G. L. (Ter. Ed.) c. 215, § 13.
Material allegations of the petition may be summed up as follows: On January 23, 1934, the respondent Robert A. Parry and another, who has since resigned, were appointed guardians of the petitioner as an insane person. On or about November 22, 1933, the petitioner had purchased from the respondent The Travelers Insurance Company a written annuity contract, paying therefor $25,000. The beneficiaries designated in the contract, other than the petitioner as annuitant, were Robert E. Parry, John E. Parry, Susan E. Parry and Margaret P. Chapman, cousins, “in equal shares and to the- survivors or survivor of them.” (These persons were made parties respondent by amendment allowed by the judge.) Shortly after the appointment of the guardians of the petitioner he was compelled to deliver to the respondent Robert A. Parry as guardian the annuity contract, and the latter has retained possession of it ever since. Under the terms and conditions of the contract, the petitioner subject to the right of an assignee has the right to execute a change of beneficiaries at any time during the continuance of the contract to take effect only when such change shall have *694toe® app-xEteedrliB- witmgtoyt Wedrespopd#qfcinjiu^&nc.epGpmu vyJWVIMiV.i'U OiiJ <"u UW i-vVWM/A>,j \A¡,.&U £\t WV' Ul '. Zir.-i-il V> i\V ,1 S> At/AAO \/A4 r.i»í í<_ví4\7¿Ix» any interest in or to the annuities payable under the contoaqtfírEBnddti toé tom® @fl dito/Wityaet, jsSich^rlañotporated in the petition by referer®é>áf i^e rp.qtitipB,dr ;s|ts9M) Mfore ixebeiyihgxall Ithei (payments ,px9-yidpjdxto$iia?W%0I>nttfaSt, „threnteuahitider/thereof); ¡epropufedtoto^ie ,;§u4JeQPefce basis of compound interest at the rate of four pqr Sjeptgppf aamuitr,tgs <pályablé ító¡ dhePbdheficihrites ^ ^h&perobefbreSiset foitoíofoThéfpatítidneb >,further)¡-alleges xto^t^hejiwighpdi to execute a change of beneficiaries by striltorgeqdfeto®toj.po.W numb'd ih the icdhtiaadt-pothat ini;opdér(itdy‘4o,,i<odJí igiqie'qessary for him to cause the contract to be delivered? tor the iiMuB,n6erhojBpahystogether/kithqan.;ap’prbÍ!¥iat'g ,d.Qfid,P@nt to bmMgned cby Mm uei' byi-his guárdate^ Wat tbél áWiiB'etitibh^)iásMiíifientaByi)C©ppbteS¿eatíU,i@ipst^ll„e€n).6.d,)Lif atPail timegp.toi execute¡'sáid iWange.?pf behefiqiapies.q^ittoat he has executed such a changg t(dn, dtE®¿1 bí.93S)‘l^:hp|l hd wusjnfertaliyricofepetont/Mldf <só| todr iáíwpihglio*MPWte ahyi fertlfeit paneirqoiG í doétiptbiltí that -paginbe nbcessaryfioi |)tophiq£pr ¡that puarpdsei ‘ i-atrany: dimb/;whefi+'h®.?i§ - imentaBy bompetentT/; dhatoBeehnsitoqueatedihisrgqardito tddlbifííep •itíé /contract ctbntbp irnéumnee r^tonptoydtodd fio isigwcsugh doeumbfits aaeonqyicbé '¡necessary etobefEeht otbb .tchtog^edf foeaeMaaáeá, rfeffifc hb)f to;£i®ésvtb3'dtiübq;i todf thatrhftvhashipe,quested ?tobirfesgondent/insurtocb '.ootiipany/ítoí •app8d.y©ji,tbb dKangeubf < xhenéfic ffiried fin t w»itihg¡'todiíto>Ipe$@ñt t hipido effects Werj.ehaége,e but'dh#d<tr.qei©e^tb‘)dpqiso'i'/i1 %: eedersof dheíbhmtiyí:??'¡Ehéopray.er$nqf'íthe ípetition ¡are (>i)ift©P arti:e|drháHatioiiíWaf)We¡ petitidndríwasimenitaBy cbropeto.nl to execute/ WeaWtogeiof/beháfigiariéb totoe¿íimg¡H?f signing theixequest totiotoatrhis) act íinlfen/doingds- lagallyoYjaBditoB effbdtme,1^2)1 WatxMsuguardianrbef.«r;deredTto,:ld.eByer¡(itBi edMrabtdtb the/ihsurancei cbmpanyiiand'I© > sighosuehipapdrs ásopfay •b.etoécbs^anyi or'prdper to ipubdnf©illegal ieSgctnWe change af:íben&ficiaJrifeégí^)dthatíWedpmrancb.icbi4pa®ry* be ebdereditosappirorve .d# ^ri&ibg todi change?, oiibsMfifiiaried) andí'(4')'/£ór spchij£urthexireBá;as/úaayls.eem meet andiproper..
*695v ¿The guardian, the-respondents, EobMt: E-- Barry anddohh El Barry, andAhe-m-suianee .company .demur p-eddo ctherpeih tion.5 Bhe?:grounds'USsigned.in:feaGh 'pí.;,theddomurr6rs;rwer<? identieáil .vThey follows H.;!.wThat.AheapetitMm 4oe¡srjPP$ bfcht'e SigrdPtiddeñéqúitableñTéJief irv2v. Thatidri thteimhtters seM©$ih?áiiVthe pe’SdSbn^tSfe, teHef ¿SQ.bght in-AheVfirstüpraygr iátMt.Witihimthé ¡power, of.the coúriítOgíánbíc- 3"(:*3['ih;ah'Sr¿ile the-petitioner erémains under •- guardianshipyr it,» is not within theipower j ofi.thd' court-1®> declare ihimdegaUyosafliei andj Wb* tally o<Mpeteñt (á& ányp'articúlaintimey'.withDüí discharge ingoibe guaajdiánshipdi i OrírSeptember,r^9,¡d941,'íthq ifidge enteredúnterlocutoryedecrees ¿sustaining- the¿ demurrers: ,apd theípetítioMii,.«appe:áled"ioniiD.ctober:»'X:5., 1941yiu^W Mayiilb .l\942¡;rAhe insurance!;.company fiieáua; motiohnfpnAheadisT missal oí ¡the (petition as-to ¡it on theground that the degree sustainingnls «démurrer-mM September 8.0, t941,;deteimined itherrightsi -óf ¿ the;- petitioner „ agaihshidt, ¿andvithat thtei -p'etiv tion.Br fiteHaa-.ol'aim.oqfivappeab-'fromdhhtjdecreei.pn.yEtgtpber Jb8*i(iíti); 194ily;ihutchad)d ailed;..taiprosemate,rhisj appeal und§r .the- provisions. of thfe: Statute. vOri-March -26, i4.943, the - judge OhtepMtii deci^diBsnMssingathe petition bs tothe ipsqraiipe •company.! ¡s Thertei isthotlring:. tolshowethat-tin- sQj-.jdoing „hh .was} acting) upon, the: ¡motion 06..,the <.company for, ¡dismissal of¿'the :petition;.or;;.úpon:the grounds,.therein.:set .forth-,, (The •petitioner/iseaáonabLyv appaaledlifrapa- -¡the <4e®nee*«dwiW^g the petitions,as-toAhe obmpany, .SubsequentiyAhte j>teqpqpi|-eáts Ghapman-and Siusah.EdBárbyjO.ledxansyíeí’S to,the peti" tion-aapparentlyvby'ileasecof the;júdgei.u:.i.-.-¡;-»¡(£?.>: auutí se-ii
h-,»"-03miBBob'atÉ Gouitrhad>jiÍHÍBdrótiOn ofithe nubjte.Q.timhhtqr .of thetptetitionv! General Laws (Ter. Ed) c. 201, §45,^?-ividés, ¿so-dan ais here: material,, that- “if a,-power, is ygstedrip. ‘-an:''ineáne.:-persón-:for ¡hiscpyrn .benefit) 9! .Mg;--Go|isentbÍ8drh-buired 4oréth-é;vekercise '©fvi-añyj-¿power ¿whfreAhe^pOwqiy-of .é'oifeenttipsini^Mé nature ©f iatheneficial áot©rse¡Aeip¿tón\s§l£, his:ígfiariiiatii niay, ubyt ¡orden.».©! Ahewprbbate ¿g©,urt>¿nt^de ia£térb&oj;ÍGe?±QjjSU<di,jpBi¡sb.n^, iitiMy,¡ i.as-hhé J court Lshall ¿dpem propter,; e&eiaásértKnípo^notLgiyevtheihoiasentdmsqche^iabmtermsGshUhcbe-htitiiprizedliorf 4iie_ct@d hgft thq- older -plro$i'áÍQrií,iof5§i,4í5)w-ás'í&stjePa,cted by St. 1918, c. 68 §4, *696doubtless because after an adjudication of his insanity by the appointment of a guardian an insane person would be powerless to make any binding agreement in relation to his property while that status continued (see Wait v. Maxwell, 5 Pick. 217, 220; Leonard v. Leonard, 14 Pick. 280, 283-284; Leggate v. Clark, 111 Mass. 308, 310; Talbot v. Chamberlain, 149 Mass. 57, 59; Willwerth v. Leonard, 156 Mass. 277, 279), and it was deemed desirable for the protection of the ward that the right of a guardian to exercise an election or waiver in behalf of the ward (R. L. c. 145, § 33) should be exercised only upon approval by the Probate Court. Exceptional cases relating to the power of a person under guardianship as insane to make a will are distinguishable from contracts and other acts to be done inter vivos. Breed v. Pratt, 18 Pick. 115, 116. See Claffey v. Fenelon, 263 Mass. 427, 432; Daly v. Hussey, 275 Mass. 28, 29; Simoneau v. O’Brien, 311 Mass. 68, 73-74. With respect to contracts with one adjudicated to be an insane person the law deems the insanity to continue while the adjudication is in force. Carter v. Beckwith, 128 N. Y. 312, 316. Matter of Long, 261 App. Div. (N. Y.) 456, 458. See Hoff v. State, 279 N. Y. 490, 494. As to the incapacity of an insane person to enter into a contract of marriage, see G. L. (Ter. Ed.) c. 207, § 5. See also, with respect to the nature of the right reserved to change the beneficiaries in the manner prescribed by the contract, Kochanek v. Prudential Ins. Co. 262 Mass. 174, 177. And it has been held that one who has been adjudicated to be an insane person cannot change the beneficiary while the adjudication is in force as against the one designated in the contract of insurance. Sluder v. National Americans, 101 Kans. 320, 323. Woodmen of the World v. Broadwell, 114 Mo. App. 471, 479. See Southern Tier Masonic Relief Association v. Laudenbach, 5 N. Y. Sup. 901, 904, 905; State Life Ins. Co. v. Coffrini, 285 Fed. 560, 561, 562; and cases cited in 105 Am. L. R. 951-956.
The Probate Court had full jurisdiction under § 45 in a proper case (see Dolbeare v. Bowser, 254 Mass. 57) to authorize or direct the guardian of the petitioner to exercise the option reserved by the petitioner to change the benefi*697claries named in the contract. The guardian and all the persons who would be affected by the change had due notice of the proceeding as required by § 45 and appeared and pleaded by way of demurrer or answer. While the first ground of each demurrer was that the petition does not state a ground for equitable relief, and the petition was phrased as if in equity, in essence it was a proceeding under the statute above referred to whereunder a statutory jurisdiction was created. The “character of a pleading or other paper filed in a cause is to be determined from its essential substance and not from its descriptive title or name.” Universal Adjustment Corp. v. Midland Bank, Ltd. 281 Mass. 303, 328, and cases cited. Beaman-Marvell Co. v. Marvell, 305 Mass. 246, 247. We are of opinion that the allegations of the petition stated a case for determination on the merits and that the first ground of demurrer could not be sustained properly. What we have said disposes also of the second ground of demurrer.
The answer to the third ground of demurrer, to wit, that while the petitioner remains under guardianship it is not within the power of the Probate Court to declare him legally sane and mentally competent at any particular time without discharging the guardianship, is that in the consideration and disposition of the petition the judge would not be obliged to make such determination, that the provisions of § 45 to which we have referred above are operative only where the person having the right to exercise the power is under guardianship as an insane person, and that the sole question in a proceeding thereunder is whether the power shall be authorized or directed to be exercised by the guardian. It is true that one of the prayers of the petition was that the judge determine that the petitioner was mentally competent at the time of signing a request for change of beneficiaries (in 1937) and that his act in doing so was legally valid and effective. Ordinarily, however, “the allegations of fact in the stating part of the bill, and not the special prayers, determine, upon a demurrer . . . , whether ‘a case for relief is stated, for by our statute a prayer for general relief is in legal effect a part of every *698bilí. ’íto' lA^laiiútiiExmayfBbtam^hpy-oreHyf bbdEsistenhswfek thé)nhMre'-'sff¡bis ease, \uhderittófppayepl#oE''f'geiírbpai:seUef,t homj^hodghr] rpldÍ9Gamd3e^graeii>'íuponxibxMhai± ásiárañ ^etisisfeEt' withaxthesspeciatereM)pteaygdd. Blecks v. East Boston Co. 302 Mass. 127, 130-131. \iqMisé, BtfíHortixSt>;-302>Má8BÍ)12?$» lBd^igl'P'aiídsea'áes Mtedg ¿éssk [thdt ibes pfa$er ijusthipferred toxxwag beybmSÉ the iqoft the/ ¡jb.dgesto'í gráptjíftimtii^ás-'jjná-teíMqonlyspedhi ■xifelieftpía’yede for, cdrfd'Xthéíiother^speéiahprajíérss&m/ iíi) sebStadeejSthatetli&xgua-fdiaiiíbe .brdered fo5wth&®#fe.ad;é ©éustoxfo íexBreisdoibhedrighfei reserved M hh®. eogÉqaefe/Beb ehafi^¿lth'erbbiiefi'eibmb'. ñáíliégátions-of tbsrpétitionMÉpeete iÉgltbh«pi;ioKxexbedtion.o£(ÍLbtic'eN<MxtGhangE,0fiib"éhefiÍ2Íariesr b;jBtSe:peMMoner.'vaiid ofibibenrental ieompbt8n6^;atp.fM/EMd ©fíüteu&eWíMP; Mal© $& wááx&i£dé!r.?guáididfisMprta§-ñan itó®BteGíi.perd<$á) sañaaibfflb-í aibitíbaes&fMayeBeiidiraife Í'ái!'d'edí£ssxigap'erl.uéusri(if4 ik)tr> asdfeitonfedusp, coticánsiortó s£ la-^qpBhéxigist^of-ítkevalegKíionsdisi'ítiifat itheiphtiáioBferids under the guardianship of/the fespondentbRoherfe' dL IBarry a'shanoiinsatt'etiperfeoiLp ihatothebpetitioé.fertxénte$edT>intd.'.lhn ahdtotyd¡eontraetswrthx'the'Hrespnnden4vihisuTahíéee.0oÍ!HpknSi wlMráto uhe> reserved Hhfe: «right xtol chaiigeoéhedbeheficiaraes flartífedsthGrdáfíBxy <a hotieeia'cwanti^idndotHat dheiguaffiianí relhlSeSítb /ab4td":that;9i£d?,r@B:dx.thp gMt of:4he,:seG"dhd.tspeGia'l J><$ayer i^ithát-xtiheígútirdiasíhe "¡diEeetbd 4@‘réighisuebí.papérs ahd>/dp6ttihénis asxiiayxbEaieces&ary tiid/prdpbptb íputfiméo tegalxéfíeG4"!theGhangevofpbeiieficaariesí:;’-Bhe:íCÓ-hsidGratioh rbyottiehpouíEfl befowif-undeEqlsdSdWieluldiíbe dhx’the 6PliásiM6Etow-ith,'íthe'(padmwi.bf-'fihe«xca"séppr‘dsenstgdeá>yyd;he: fflÉteTMteafi'egatÍ0n;suafi'x.tHé petitimmnd nótfriñhQnsisteht WithbíhliYseGondí spbdial':pr%er<«* hos bod tus ed Hade 7¡?woq
-i@h©ííbipoffdeptiíguáfdianp'hó®éív-eryrhas.:árgu8di:.th:a^ thb petíti©n«eáii'notxbb begnn^akdx-ráía&ntgiÍH.edfh^' thé'JpeiátioinEm withbut’bpppoinlnienfeor-vdesignaéibh ¡bf á¿ 8i6$^<fiáeaa4íW*« Erábate íOourtf anfl-that ib iápiñ8©nrp)atible' wíthith’exe3ás$eBde QÍ6the"»gu&rdíánshá|)7tb perhatíSi© pHtitibmier/tQffíraiaíifcaÍEisfchds¡ átítiori íárga;iiiétihiá'gu^$di8iíi$.l ¡a Bating fopfthe latternphteiddofi first, weearexo'fc'opinion■ that' itáboíotxs©u¡Hd| hBo'-sastáíhQt, Wouidisibafíi4hatfh gñarddanL¡sin3plyí$tytrefiusmg.‘tosapplyí)fbj te®v6»t<4oexei^sei al pówehpf ? consentí roí dhématuge -.of¡- a'Bene-?' *699fiei'ál interest in? thenvard could-effectively '"defeat? the-xpuab pbse df'the statute (§ 45) tdprbieét-the iatexbstsL'dfitheXiwaixiE #hé?lvaS"irieáp8titepfiaetm'¿."ití-his-bwnibeháIfii-’íThere-''Woiald bbiñh'‘to,hef-,'-úndht,>the statú-tevin case??b6;inista'Mn7j.titigmeíit: on the part of the guardian or adverse interest of the guardl The statute does not provide that it shall be exercised ian: only on the petition of the guardian. The statute speaks not only of authorization but also of direction. The determination- ¡hy^eveop-rtj upon the; petition qf; a pext .friend of whether the interests of the ward would be served by the exercise off ihe'-'febbi’Wdi'Tight1'' iül- the' iiame^hd1!^ behalf of the e®9<$ B9ÍB9?e °f the.statute. That question could be adjudicated only upon a'hbkíSñg1 oriTh'e mérítb: The"‘hrst'cofitentibh4''5fiB.e gttWjÍMaíh rgfprre<dl,t9,<ipst 1S not now open. Jaha v. Belleg, 105 Mass. 208. Smith v. Carney, 127 Mass. 179, 180, 181. White v. E. T. Slattery Co., 236 Mass. 28, 30, 31.
•:'-'tThePe»ís'>$io ¡goofi-toasofinwhy the ¿issue preshitMafo^flie petiiibn sbohldibe/tried, iq? effect-, .cólláteraU^Ty'pi^cébffmgs 1j 2?1 y / ‘ ' ', ,2 /-2 2 ‘ g / * " rV-';" \ ' i -1,5 ^e^ i9 ‘ /b.y S • ^ 'i i - 2 2 y j} (XV i fqp,-,^scbargq-?fiqh\ guárdiani rather, than tiixectly.fini thermániier) prescri-bed.íby the *st&ffiteffoP'tffe '■fi'étérmiriát-ibnédf-1 the1- xdálVqútestib¿üinyí..yy t\i y. ? yy TO'V i ' ' 'i ».■ ‘-•■.•‘yy v.vr ■-%■/: .y"s -hI n-p.v:.'
. -v.There masr- ño ,erx,or>rin ..dismissing^ the,-.petition ¿.assio ¿the respondent insurance cofixpaitf.;•<?I"t-is'.ínbt'a'fteódssaáy;ipárty rthb fiíMj dis|)Psf|^bh ‘jdf ?t|tíe?^efaiidn «oíi^.Íy^s^c^^i|ih.e ‘remedy sought is fonan orderto -the guardian?to':exercise-:the ii|fft.a. résdt^édíínfftieV^ thW; affibit^' jíólnti^^^^'^á^^íhe ’effe.et-.whichímay;be!3lLa'de¿,finally;.jwill-.dispoSei©fí.the£ma¿ter xh''Hi,mtoii'éy 4há'k’bahhbl33pVéjüdice'Thé'4hSurkhée'iiTO .Tbat-.-fe'xdiíeípogitiQn-ftakem.aow.sby-tJbe.áiíau-raacqTeqmpany ihutsi‘B'íief,l::ffl:nfee?all'-',the BerieTciariés^hahieddn-ffhé-e.tiiítxact ag.^ ;taÍn;?thei-Xí-J3ghts ias.-papxqdTepefiqiari.es,; q,,{ ¡$ *,! "
y'''*'lt-'followbffxom wbát-’.»w©ihóve said'fifiat thefinterlocutpry *700decrees sustaining the demurrers should be reversed and interlocutory decrees should be entered overruling the demurrers, and that the decree dismissing the bill as against The Travelers Insurance Company should be affirmed. It is

So ordered.